DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 3, 6-10, 13-17 and 22-26 are pending in the instant invention.  According to the In The Claims, filed September 1, 2022, claims 1, 3, 6-10, 13-17 and 22-26 were amended and claims 2, 4, 5, 11, 12 and 18-21 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2019/077845, filed March 12, 2019, which claims priority under 35 U.S.C. § 119(a-d) to: a) CN 201811157824.4, filed September 30, 2018; and b) CN 201810201853.4, filed March 12, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, with traverse, in the reply filed on September 1, 2022, is acknowledged: a) Group I - claims 1, 3, 6-10, 13-17 and 22-25; and b) substituted pyrrolo[3,4-d]imidazole represented by the formula (I-1) - p. 43, Example 7.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted pyrrolo[3,4-d]imidazoles represented by the formula (I-1), where ring A = -[1,3]dioxol-4,5-diyl; R1 = -CH3; R2 = -optionally substituted phenyl; R6 = -CH(CH3)2; R7 = -OCH3; R8 = -OCH3; X1 = C; X2 = C; X3 = CR10; X4 = CH; and X5 = CH, respectively, which encompass the elected species, were found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted pyrrolo[3,4-d]imidazoles represented by the formula (I-1), where ring A = -[1,3]dioxol-4,5-diyl, pyrazol-3,4-diyl, or 1,3-thiazol-4,5-diyl; R1 = -H or C1-3 alkyl; R2 = -optionally substituted phenyl; R6 = -CH(CH3)2; X1 = C; X2 = C or N; X3 = CH or CR10; X4 = CH or CR11; and X5 = CH or CR12, respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on June 9, 2022.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on June 9, 2022, the instant Markush claim was restricted to substituted pyrrolo-[3,4-d]imidazoles represented by the formula (I-1), where ring A = -[1,3]dioxol-4,5-diyl, pyrazol-3,4-diyl, or 1,3-thiazol-4,5-diyl; R1 = -H or C1-3 alkyl; R2 = -optionally substituted phenyl; R6 = -CH(CH3)2; X1 = C; X2 = C or N; X3 = CH or CR10; X4 = CH or CR11; and X5 = CH or CR12, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on June 9, 2022.
	Next, the inventor or joint inventor should further note that this invention contains claim 26, drawn to a nonelected invention, with traverse, in the reply filed on September 1, 2022.  A complete reply to the Final Rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
	Then, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on June 9, 2022.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the In The Claims, filed September 1, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1, 3, 6-10, 13-17 and 22-25 is contained within.

Status of Claim Rejections - Improper Markush Grouping

	The inventor’s or joint inventor’s arguments, on pages 19-20 of the Remarks, filed September 1, 2022, with respect to claims 1, 3, 6-10, 13-17 and 22-25, have been fully considered, but are not persuasive.  Consequently, the rejection of claims 1, 3, 6-10, 13-17 and 22-26, made in the Non-Final Rejection, mailed on June 9, 2022, is hereby maintained for the reasons of record.
	The inventor or joint inventor primarily argues that the instantly recited substituted pyrrolo-[3,4-d]imidazoles represented by the formula (I-1) share a single structural similarity.  Similarly, the inventor or joint inventor further argues that the instantly recited substituted pyrrolo[3,4-d]-imidazoles represented by the formula (I-1) share a common use.
	In response to the inventor’s or joint inventor’s argument that (1) the instantly recited substituted pyrrolo[3,4-d]imidazoles represented by the formula (I-1) share a single structural similarity, and that (2) the instantly recited substituted pyrrolo[3,4-d]imidazoles represented by the formula (I-1) share a common use, respectively, the examiner respectfully disagrees, since the inventor’s or joint inventor’s arguments presented herein appear inapposite to the reasons of record forming the basis for the instant rejection under Improper Markush Grouping.
	Likewise, the inventor or joint inventor should further note that a Markush grouping may be rejected under the judicially-approved improper Markush grouping principles when the Markush claim contains an improper Markush grouping of alternatively useable members, where either: (1) the alternatively useable members of the Markush group do not share a single structural similarity, or (2) the alternatively useable members of the Markush group do not share a common use.  {See the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications (Supplementary Guidelines), 76 Fed. Reg. 7162 (February 9, 2011), particularly at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)}.
	Next, the inventor or joint inventor should further note that, in accord with MPEP § 803.02, the Markush grouping consisting of substituted pyrrolo[3,4-d]imidazoles represented by the formula (I-1) is improper, since the substituted pyrrolo[3,4-d]imidazoles represented by the formula (I-1), as recited in claims 1, 24 and 25, respectively, do not consist of alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity.  {See MPEP § 803.02; and MPEP § 2117}.
	Then, the inventor or joint inventor should further note that, in accord with MPEP § 803.02, [I]f the Markush-type claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush-type claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
	In the instant case, in accord with MPEP § 803.02, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on June 9, 2022, the instant Markush claim was restricted to substituted pyrrolo[3,4-d]imidazoles represented by the formula (I-1), where ring A = -[1,3]dioxol-4,5-diyl, pyrazol-3,4-diyl, or 1,3-thiazol-4,5-diyl; R1 = -H or C1-3 alkyl; R2 = -optionally substituted phenyl; R6 = -CH(CH3)2; X1 = C; X2 = C or N; X3 = CH or CR10; X4 = CH or CR11; and X5 = CH or CR12, respectively.
	Moreover, in accord with MPEP § 803.02, the inventor or joint inventor should further note that the rejection of the Markush claims under the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members will be maintained until (1) the Markush claims are amended to recite alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity, or (2) applicant presents convincing arguments illustrating why the alternatively useable members recited in the Markush claims share a single structural similarity and a common use.  {See MPEP § 803.02 and MPEP § 2117}.
	As a result of the In The Claims, filed September 1, 2022, and to clarify the record, the original rejection, made in the Non-Final Rejection, mailed on June 9, 2022, is included below, in the section entitled New Claim Rejections - Improper Markush Grouping.

New Claim Objections

	Claim 1 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 102 and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound represented by formula (I-1):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (I-1)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
;

	X3 is CH or CR10;
	X4 is CH or CR11;
	X5 is CH or CR12;

	R1 is H or C1-3 alkyl, wherein the C1-3 alkyl is optionally substituted with 1, 2, or 3 independently selected Ra substituents;
	R2 is phenyl, wherein the phenyl is optionally substituted with 1, 2, or 3 independently selected Rb substituents;
	R3 is H, halogen, CN, C1-3 alkyl, C1-3 heteroalkyl, NH2, or OH, wherein the C1-3 heteroalkyl comprises 1, 2, or 3 heteroatoms or heteroatomic groups independently selected from the group consisting of -C(O)-, -C(O)O-, -C(S)-, N, -NH-, -O-, -S-, -S(O)-, and -S(O)2-, and further wherein the C1-3 alkyl or C1-3 heteroalkyl is optionally substituted with 1, 2, or 3 independently selected Rc substituents;
	R4 is H, halogen, CN, C1-3 alkyl, C1-3 heteroalkyl, NH2, or OH, wherein the C1-3 heteroalkyl comprises 1, 2, or 3 heteroatoms or heteroatomic groups independently selected from the group consisting of -C(O)-, -C(O)O-, -C(S)-, N, -NH-, -O-, -S-, -S(O)-, and -S(O)2-, and further wherein the C1-3 alkyl or C1-3 heteroalkyl is optionally substituted with 1, 2, or 3 independently selected Rc substituents;
	R6 is CH(CH3)2;
	R7 is OC1-3 alkyl, wherein the OC1-3 alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	R8 is OC1-3 alkyl, wherein the OC1-3 alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	R10 is halogen, CN, C1-3 alkyl, C1-3 heteroalkyl, NH2, or OH, wherein the C1-3 heteroalkyl comprises 1, 2, or 3 heteroatoms or heteroatomic groups independently selected from the group consisting of -C(O)-, -C(O)O-, -C(S)-, N, -NH-, -O-, -S-, -S(O)-, and -S(O)2-, and further wherein the C1-3 alkyl or C1-3 heteroalkyl is optionally substituted with 1, 2, or 3 independently selected Rd substituents;
	R11 is halogen, CN, C1-3 alkyl, C1-3 heteroalkyl, NH2, or OH, wherein the C1-3 heteroalkyl comprises 1, 2, or 3 heteroatoms or heteroatomic groups independently selected from the group consisting of -C(O)-, -C(O)O-, -C(S)-, N, -NH-, -O-, -S-, -S(O)-, and -S(O)2-, and further wherein the C1-3 alkyl or C1-3 heteroalkyl is optionally substituted with 1, 2, or 3 independently selected Rd substituents;
	R12 is halogen, CN, C1-3 alkyl, C1-3 heteroalkyl, NH2, or OH, wherein the C1-3 heteroalkyl comprises 1, 2, or 3 heteroatoms or heteroatomic groups independently selected from the group consisting of -C(O)-, -C(O)O-, -C(S)-, N, -NH-, -O-, -S-, -S(O)-, and -S(O)2-, and further wherein the C1-3 alkyl or C1-3 heteroalkyl is optionally substituted with 1, 2, or 3 independently selected Rd substituents;
	each Ra is independently halogen, CN, C1-3 alkyl, C1-3 heteroalkyl, NH2, OH, or C3-5 cycloalkyl, wherein each C1-3 heteroalkyl independently comprises 1, 2, or 3 heteroatoms or heteroatomic groups independently selected from the group consisting of -C(O)-, -C(O)O-, -C(S)-, N, -NH-, -O-, -S-, -S(O)-, and -S(O)2-, and further wherein each C1-3 alkyl, C1-3 heteroalkyl, or C3-5 cycloalkyl is optionally and independently substituted with 1, 2, or 3 independently selected R substituents;
	each Rb is independently halogen, CN, C1-3 alkyl, C1-3 heteroalkyl, NH2, OH, or C3-5 cycloalkyl, wherein each C1-3 heteroalkyl independently comprises 1, 2, or 3 heteroatoms or heteroatomic groups independently selected from the group consisting of -C(O)-, -C(O)O-, -C(S)-, N, -NH-, -O-, -S-, -S(O)-, and -S(O)2-, and further wherein each C1-3 alkyl, C1-3 heteroalkyl, or C3-5 cycloalkyl is optionally and independently substituted with 1, 2, or 3 independently selected R substituents;
	each Rc is independently halogen, CN, C1-3 alkyl, C1-3 heteroalkyl, NH2, OH, or C3-5 cycloalkyl, wherein each C1-3 heteroalkyl independently comprises 1, 2, or 3 heteroatoms or heteroatomic groups independently selected from the group consisting of -C(O)-, -C(O)O-, -C(S)-, N, -NH-, -O-, -S-, -S(O)-, and -S(O)2-, and further wherein each C1-3 alkyl, C1-3 heteroalkyl, or C3-5 cycloalkyl is optionally and independently substituted with 1, 2, or 3 independently selected R substituents;
	each Rd is independently halogen, CN, C1-3 alkyl, C1-3 heteroalkyl, NH2, OH, or C3-5 cycloalkyl, wherein each C1-3 heteroalkyl independently comprises 1, 2, or 3 heteroatoms or heteroatomic groups independently selected from the group consisting of -C(O)-, -C(O)O-, -C(S)-, N, -NH-, -O-, -S-, -S(O)-, and -S(O)2-, and further wherein each C1-3 alkyl, C1-3 heteroalkyl, or C3-5 cycloalkyl is optionally and independently substituted with 1, 2, or 3 independently selected R substituents; and
	each R is independently F, Cl, Br, I, CN, CH3, CH2F, CHF2, CF3, CH2CH3, CH2CH2CH3, CH(CH3)2, NH2, NO2, OH, or OCH3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 3 is objected to because of the following informalities: for clarity, precision and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

(i)	R1 is H, CH3, CH2CH3, or CH(CH3)2; or

(ii)	R2 is phenyl, wherein the phenyl is optionally substituted with 1 or 2 independently selected Rb substituents; or


(iii)	each Ra is independently F, Cl, Br, I, CN, CH3, CH2F, CHF2, CF3, CH2CH3, NH2, OH, OCH3, or cyclopropyl;
	each Rb is independently F, Cl, Br, I, CN, CH3, CH2F, CHF2, CF3, CH2CH3, NH2, OH, OCH3, or cyclopropyl;
	each Rc is independently F, Cl, Br, I, CN, CH3, CH2F, CHF2, CF3, CH2CH3, NH2, OH, OCH3, or cyclopropyl; and
	each Rd is independently F, Cl, Br, I, CN, CH3, CH2F, CHF2, CF3, CH2CH3, NH2, OH, OCH3, or cyclopropyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 6 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 3, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is phenyl, 4-chlorophenyl, or 4-cyclopropylphenyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 7 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R3 is H, F, Cl, Br, I, CN, CH3, CH2CH3, OH, or OCH3, wherein the CH3, CH2CH3, or OCH3 is optionally substituted with 1, 2, or 3 independently selected Rc substituents; and
	R4 is H, F, Cl, Br, I, CN, CH3, CH2CH3, OH, or OCH3, wherein the CH3, CH2CH3, or OCH3 is optionally substituted with 1, 2, or 3 independently selected Rc substituents.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 8 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 7, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R3 is H, F, Cl, Br, I, CN, CH3, CH2CH3, CH2CF3, CH(CH3)2, OH, or OCH3; and
	R4 is H, F, Cl, Br, I, CN, CH3, CH2CH3, CH2CF3, CH(CH3)2, OH, or OCH3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 9 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R10 is F, Cl, Br, I, CN, CH3, CH2CH3, OH, or OCH3, wherein the CH3, CH2CH3, or OCH3 is optionally substituted with 1, 2, or 3 independently selected Rd substituents;
	R11 is F, Cl, Br, I, CN, CH3, CH2CH3, OH, or OCH3, wherein the CH3, CH2CH3, or OCH3 is optionally substituted with 1, 2, or 3 independently selected Rd substituents; and
	R12 is F, Cl, Br, I, CN, CH3, CH2CH3, OH, or OCH3, wherein the CH3, CH2CH3, or OCH3 is optionally substituted with 1, 2, or 3 independently selected Rd substituents.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 10 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 9, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R10 is F, Cl, Br, I, CN, CH3, CH2CH3, CH2CF3, CH(CH3)2, OH, or OCH3;
	R11 is F, Cl, Br, I, CN, CH3, CH2CH3, CH2CF3, CH(CH3)2, OH, or OCH3; and
	R12 is F, Cl, Br, I, CN, CH3, CH2CH3, CH2CF3, CH(CH3)2, OH, or OCH3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 13 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R7 is OCH3, OCH2F, OCHF2, OCF3, OCH2CH3, OCH2CH2CH3, or OCH(CH3)2; and
	R8 is OCH3, OCH2F, OCHF2, OCF3, OCH2CH3, OCH2CH2CH3, or OCH(CH3)2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 14 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 15 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 14, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 16 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:

	The compound as defined in claim 15, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, or 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 17 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 16, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
,
 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, or 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 22 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 is:

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, or 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 23 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 1, wherein the compound is of formula (I-3):

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
 (I-3)
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 24 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 1, wherein the compound is selected from the group consisting of:

    PNG
    media_image25.png
    132
    676
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    391
    682
    media_image26.png
    Greyscale

or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 25 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:

    PNG
    media_image27.png
    143
    695
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    797
    614
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    114
    373
    media_image29.png
    Greyscale

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 16 and 17 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 16 recites the limitation, The compound… as defined in claim 15, wherein the moiety… is… benzothiazol-6-yl, in lines 1-3 of the claim.  There is insufficient antecedent basis, in claim 15, for this limitation, with respect to the substituted pyrrolo[3,4-d]imidazoles represented by the formula (I-1).  According to claim 15, the moiety… is recited as benzothiazol-5-yl, with respect to the substituted pyrrolo[3,4-d]-imidazoles represented by the formula (I-1).
	The examiner suggests amending the claims, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

New Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable members.  The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping.  {see Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).  The claim language defined by a Markush grouping requires selection from a closed group consisting of the alternatively useable members (Id. at 1280, 67 USPQ2d at 1196).  {See MPEP § 2111.03, subsection II, for a discussion of consisting of in the context of Markush groupings}.
	A Markush grouping may be rejected under the judicially-approved improper Markush grouping principles when the Markush claim contains an improper Markush grouping of alternatively useable members, where either: (1) the alternatively useable members of the Markush group do not share a single structural similarity, or (2) the alternatively useable members of the Markush group do not share a common use.  {See the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications (Supplementary Guidelines), 76 Fed. Reg. 7162 (February 9, 2011), particularly at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)}.
	The inventor or joint inventor should note that claims 1, 3, 6-10, 13-17 and 22-25 are rejected on the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.
	Similarly, the inventor or joint inventor should further note that a Markush grouping is proper if: (1) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and belong to the same recognized physical or chemical class or to the same art-recognized class, and (2) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a common use and are disclosed in the specification or known in the art to be functionally equivalent.  {See Supplementary Guidelines at 7166 and MPEP § 2117; and see MPEP § 2111.03 and MPEP § 2173.05(h) for discussions of when a Markush grouping may be indefinite under 35 U.S.C. § 112(b)}.
	Likewise, the inventor or joint inventor should further note that the Markush grouping consisting of substituted pyrrolo[3,4-d]imidazoles represented by the formula (I-1) is improper, since the substituted pyrrolo[3,4-d]imidazoles represented by the formula (I-1), as recited in claims 1, 24 and 25, respectively, do not consist of alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity.  {See MPEP § 803.02; and MPEP § 2117}.
	Next, the inventor or joint inventor should further note that the rejection of the Markush claims under the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members will be maintained until (1) the Markush claims are amended to recite alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity, or (2) the inventor or joint inventor presents convincing arguments illustrating why the alternatively useable members recited in the Markush claims share a single structural similarity and a common use.  {See MPEP § 803.02 and MPEP § 2117}.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1).
	In accordance with the principles of compact prosecution, MPEP § 803.02, and MPEP § 2117, respectively, the examiner suggests the inventor or joint inventor amend the scope of the substituted pyrrolo[3,4-d]imidazoles represented by the formula (I-1) to recite substituted pyrrolo-[3,4-d]imidazoles represented by the formula (I-1), where ring A = -[1,3]dioxol-4,5-diyl, pyrazol-3,4-diyl, or 1,3-thiazol-4,5-diyl; R1 = -H or C1-3 alkyl; R2 = -optionally substituted phenyl; R6 = -CH(CH3)2; X1 = C; X2 = C or N; X3 = CH or CR10; X4 = CH or CR11; and X5 = CH or CR12, respectively, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the In The Claims, filed September 1, 2022, necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624